DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Response to Amendment/Claim Status
Claims 1-5 are currently pending. Claim 1 has been amended. No claims were canceled; and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2007/0090350 A1, hereafter Lee) in view of Jin et al (US 2013/0002133 A1, hereafter Jin).
Re claim 1, Lee discloses in FIG. 8 (with references to FIGS. 2, 3 and 6) an organic light-emitting display apparatus comprising:
a substrate (110; ¶ [0031]);
first electrodes (left/middle/right 181; ¶ [0061]) arranged separate (by 211; ¶ [0041]) from one another on the substrate (110);
a second electrode (231; ¶ [0065]) disposed above the first electrodes (181) to face (cover) the first electrodes (181);
a pixel defining layer (211; ¶ [0041]) covering a portion (upper horizontal plane and sidewalls of 181; and underside of 231) of each of the first electrodes (181) and the second electrode (231) such that flat center region of each of the first electrodes (181) and flat center region of the second electrode (231) are exposed (before formation of layer 163);
an intermediate layer (220; ¶ [0035]) disposed between the first electrodes (181) and the second electrode (231) and comprising an emission layer (222; ¶ [0042]);
a first encapsulating layer (163; ¶ [0065]) disposed on the second electrode (231) and patterned to be a plurality of islands (filters; ¶ [0069]) separate from one another, the first encapsulating layer (163) comprising a same organic material (BCB, olefin, acrylic resin, PI, etc.; ¶ [0066]) throughout the plurality of islands (163).

Lee fails to disclose a second encapsulating layer covering the islands (filters) of the first encapsulating layer (163) and comprising an inorganic material, wherein the substrate (110) comprises a bend region or a bendable region, and the plurality of islands (filters) correspond to the bend region or the bendable region.

However,
Jin discloses in FIG. 7 (with references to FIGS. 6 and 8) an organic light-emitting display apparatus comprising: an encapsulating layer (113; ¶ [0076]) covering a plurality of devices (OLEDs 120; ¶ [0080]) on a substrate (111; ¶ [0076]) and comprising an inorganic material (¶ [0093]), wherein the substrate (110) comprises a bend region (D2 of flexible substrate 111; ¶ [0076]) or a bendable region (D1 of flexible substrate 111; ¶ [0076]), and the plurality of devices (120) correspond (¶ [0082]) to the bend region (D2) or the bendable region (D1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to include the encapsulating layer, and the substrate comprising a bend region or a bendable region, as disclosed by Jin, such that a  second encapsulating layer covers the islands of the first encapsulating layer and comprises an inorganic material, wherein the substrate comprises a bend region or a bendable region, and the plurality of islands correspond to the bend region or the bendable region in order to form flexible devices with display regions on side surfaces with an indistinguishable border between the display regions (Jin; ¶ [0061]).


Re claim 2, Lee discloses the organic light-emitting display apparatus of claim 1, wherein the islands (filters) of the first encapsulating layer (163) correspond to (¶ [0065]) the first electrodes (181).

Re claim 3, Lee discloses the organic light-emitting display apparatus of claim 2, wherein the first electrodes (181) comprise first color (R; ¶ [0065]) sub-pixel electrodes (181), second color (G; ¶ [0065]) sub-pixel electrodes (181), and third color (B; ¶ [0065]) sub-pixel electrodes (181).

Re claim 4, Lee discloses the organic light-emitting display apparatus of claim 3, wherein islands (filters) of the first encapsulating layer (163) correspond to (¶ [0065]) the first color (R) subpixel electrodes (181), the second color (G) sub-pixel electrodes (181) and the third color (B) sub-pixel electrodes (181).

Re claim 5, Lee discloses the organic light-emitting display apparatus of claim 4, wherein islands (filters) of the first encapsulating layer (163) corresponding to the first color (R) sub-pixel electrodes (181) have a first radius of curvature (any curved portion of 163; ¶ [0030]), islands (filters) of the first encapsulating layer (163) corresponding to the second color (G) sub-pixel electrodes (181) have a second radius of curvature (any curved portion of 163; ¶ [0030]), and islands (pads) of the first encapsulating layer (163) corresponding to the third color (B) subpixel electrodes (181) have a third radius of curvature (any curved portion of 163; ¶ [0030]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
ERIC W. JONES
Examiner
Art Unit 2892